DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed September 3, 2020, has been received and entered.
	Claims 1-15 are cancelled.
	Claims 16-35 are pending.  Claims 28-35 are withdrawn.
	Claims 16-27 are examined on the merits.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 16, 22-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anokhin (RU 2429462. Machine Translation cited below) in light of Jakovetic (Ind. Eng. Chem. Res. 2013. 52: 16689-16697), Bushway (US 2003/0124733), and Seibel (US 2012/0196320). 
Anokhin discloses a method for optical clarification of biological tissue samples.  See paragraph [0011] of the Machine Translation, and claim 1 of Anokhin.  The method comprises dehydration of the fixated tissue, specifically including dehydration in aqueous solutions of alcohols, dehydration in 2-butoxyethanol, and a second-to-last step of incubation in 2-butoxyethanol for 24 hours.  Thus, Anokhin teaches the first step of instant claim 16 of dehydrating a biological sample (biological tissue sample).  
In the last step, the sample is immersed in a composition of aromatic hydrocarbons with a refractive index of 1.548 to 1.558, followed by holding for 1 to 48 hours (paragraph [0011], claim 1 of Anokhin).  The composition of aromatic hydrocarbons can be ethyl cinnamate, a mixture of ethyl cinnamate with benzyl alcohol at a ratio of 2:1, a mixture of ethyl cinnamate with methyl salicylate at a ratio of 3:2, or a mixture of ethyl cinnamate with xylene at a ratio of 6:1, along with other aromatic hydrocarbon mixtures (paragraph [0015], claim 5 of Anokhin).  Ethyl cinnamate is a cinnamic ester (see page 2, first paragraph of ‘Short Description of the Invention’ of the instant specification).  In using a composition comprising ethyl cinnamate (including any one of the mixtures comprising ethyl cinnamate), then Anokhin teaches the second step of instant claim 16 of clearing the dehydrated biological sample (the dehydrated tissue sample) by incubation in a clearing composition comprising a cinnamic ester (composition comprising ethyl cinnamate).  Therefore, Anokhin’s method for optical clarification of biological tissue samples anticipates instant claim 16.
Regarding instant claims 22-24, ethyl cinnamate has a formula reading on formula (I) of instant claim 22, wherein R1 and R2 are each hydrogen and R is a methyl group reading on ‘C1-6 1-3 alkyl group’ of instant claim 23, and the R1 and R2 of ethyl cinnamate (hydrogen) meet the limitation of instant claim 23.  Ethyl cinnamate encompasses ethyl trans-cinnamate.  Therefore, instant claims 22-24 are anticipated.
Regarding instant claim 25, the embodiment of Anokhin in which the composition of aromatic hydrocarbons is ethyl cinnamate reads on a clearing composition comprising 100 vol.-% of ethyl cinnamate (a cinnamic ester).  Therefore, this embodiment anticipates instant claim 25.  Additionally, Anokhin teaches an embodiment in which the composition of aromatic hydrocarbons is a mixture of ethyl cinnamate with benzyl alcohol at a ratio of 2:1 (paragraph [0015]).  This reads on a clearing composition comprising about 67 vol.-% of ethyl cinnamate (2/3 x 100 = about 67%) which falls in the range of ‘from 10 to 100 vol.-%’ of cinnamic ester of instant claim 25.  As evidenced by Bushway (paragraph [0170]), benzyl alcohol has a refractive index of 1.538 which reads on a refractive index of ‘about 1.5.’  Therefore, benzyl alcohol reads on an ‘optically feasible, inert organic solvent with a refractive index of about 1.5’ of instant claim 25.  Thus the embodiment of a mixture of ethyl cinnamate with benzyl alcohol at a ratio of 2:1 anticipates instant claim 25.  Also, Anokhin teaches an embodiment in which the composition of aromatic hydrocarbons is a mixture of ethyl cinnamate with methyl salicylate at a ratio of 3:2 (paragraph [0015]).  This reads on a clearing composition comprising 60 vol.-% of ethyl cinnamate (3/5 x 100 = 60%) which falls in the range of ‘from 10 to 100 vol.-%’ of cinnamic ester of instant claim 25.  As evidenced by Seibel (paragraph [0063]), methyl salicylate has a refractive index of 1.53 which reads on a refractive index of ‘about 1.5.’  Therefore, methyl salicylate reads on an ‘optically feasible, inert organic solvent with a refractive index of about 
Regarding instant claim 27, in Example 1 of Anokhin, olfactory bulbs from the brain of an adult mouse were treated to the method of Anokhin, including the embodiments using ethyl cinnamate (paragraph [0041]).  The optically clarified olfactory bulbs were imaged with a CCD camera (paragraph [0041]).  This reads on ‘optical imaging of the cleared biological sample.’  Therefore, instant claim 27 is anticipated.
A holding of anticipation is clearly required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Anokhin in light of Jakovetic, Bushway, and Seibel.
As discussed above, Anokhin (in light of Jakovetic, Bushway, and Seibel, cited as evidence) anticipates claims 16, 22-25, and 27.  Anokhin differs from claim 26 in that Anokhin does not expressly disclose that for the embodiments in which the aromatic hydrocarbon composition comprises ethyl cinnamate, the tissue sample (reading on ‘biological sample’) harbors fluorescence, said fluorescence being derived from a fluorescent protein or staining of 
However, Anokhin teaches in Example 4 incubating tissue samples of the hippocampus with a solution of rabbit primary antibodies to the c-Fos protein.  See paragraph [0056] of the Machine Translation.  After incubation with primary antibodies, the binding sites of primary antibodies were detected by incubation of samples with secondary anti-rabbit fluorescent antibodies Alexa Fluor 488.  The tissue samples were dehydrated with a series of 2-butoxyethanol at increasing concentration and 100% 2-butoexyethanol.  After dehydration, optical clearing of the whole colored preparations was carried out in a clearing composition consisting of a mixture of benzyl benzoate and benzyl alcohol.  Anokhin teaches that Figure 4 shows that the tissue samples become optically transparent after clearing in Example 4, while no loss of fluorescent signal is observed (paragraph [0057]).  See also paragraph [0036] for its description of Figure 4.  
Before the effective filing date of the claimed invention, it would have been obvious to have performed staining of the tissue sample with a fluorophore-coupled binding ligand (fluorescent antibody, e.g. anti-rabbit fluorescent antibodies Alexa Fluor 488) according to Example 4 of Anokhin for the embodiments of Anokhin in which the aromatic hydrocarbon composition comprises ethyl cinnamate.  One of ordinary skill in the art would have been motivated to do this since Anokhin taught this for another embodiment of their invention using a different aromatic hydrocarbon composition for obtaining optically transparent tissue without loss of fluorescent signal, and since Anokhin teaches that their invention in general relates to preparing preparations for various imaging, including fluorescence microscopy (paragraph [0001]).  There would have been a reasonable expectation of success in obtaining optically 
A holding of obviousness is clearly required.

Claims 16-18 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dodt (Nature Methods. 2007. 4(4): 331-336) in view of Anokhin (RU 2429462. Machine Translation cited below), and in light of Jakovetic (Ind. Eng. Chem. Res. 2013. 52: 16689-16697), Bushway (US 2003/0124733), and Seibel (US 2012/0196320).
Dodt discloses a technique that allows one to observe macroscopic specimens like whole brains with microscopic resolution using ultramicroscopy (page 331, second paragraph).  Dodt applied a special clearing procedure to render fixed mouse brains transparent (page 331, second paragraph).  The procedure comprised dehydrating brains from thy-1 GFP-M (c57/bl6) mice in a graded ethanol series (30%, 50%, 70%, 80%, 96%, and twice in 100% for 1 day each) at room temperature (page 335, left column, first paragraph).  The dehydration with the graded ethanol series reads on the dehydrating step limitations of instant claims 17 and 18.  The brains were then rinsed in 100% hexane for 1 hour to achieve maximal dehydration for whole brains (page 335, left column, first paragraph).  Then, the dehydrated brains were transferred into a clearing solution of 1 part benzylalcohol and 2 parts benzylbenzoat for storage in the clearing solution for at least 2 days at room temperature before imaging (page 335, left column, first paragraph).  The clearing procedure of Dodt resulted in transparent brains (page 331, right column, second paragraph; page 333, left column, last paragraph).

dehydrating the biological sample (Dodt teaches dehydrating mouse brain with a graded ethanol series), and
clearing the dehydrated biological sample by incubation in a clearing composition (Dodt teaches a clearing solution of 1 part benzylalcohol and 2 parts benzylbenzoat).

Dodt differs from the claimed invention in that Dodt does not expressly disclose that their
clearing solution (‘clearing composition’) comprises a cinnamic ester.
Anokhin discloses a method for optical clarification of biological tissue samples.  See paragraph [0011] of the Machine Translation, and claim 1 of Anokhin.  The method comprises dehydration of the fixated tissue, specifically including dehydration in aqueous solutions of alcohols, dehydration in 2-butoxyethanol, and a second-to-last step of incubation in 2-butoxyethanol for 24 hours.  
In the last step of Anokhin, the sample is immersed in a composition of aromatic hydrocarbons with a refractive index of 1.548 to 1.558, followed by holding for 1 to 48 hours. (paragraph [0011], claim 1 of Anokhin).  The composition of aromatic hydrocarbons can be ethyl cinnamate, a mixture of ethyl cinnamate with benzyl alcohol at a ratio of 2:1, a mixture of ethyl cinnamate with methyl salicylate at a ratio of 3:2, or a mixture of ethyl cinnamate with xylene at a ratio of 6:1, along with other aromatic hydrocarbon mixtures including a mixture of benzyl benzoate with benzyl alcohol at a ratio of 2:1 (paragraph [0015] of the Machine Translation, 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the clearing solution of Dodt with the aromatic hydrocarbon composition with a refractive index from 1.548 to 1.558 of Anokhin wherein the aromatic hydrocarbon composition comprises ethyl cinnamate (ethyl cinnamate, a mixture of ethyl cinnamate with benzyl alcohol at a ratio of 2:1, a mixture of ethyl cinnamate with methyl salicylate at a ratio of 3:2, or a mixture of ethyl cinnamate with xylene at a ratio of 6:1) when performing the method of Dodt, for the predictable result of clearing the tissue.  It would have been a matter of simple substitution of one clearing solution for another, particularly since Anokhin teaches their ethyl cinnamate-containing compositions as an alternative to the clearing solution of Dodt (1 part benzylalcohol and 2 parts benzylbenzoat) as an aromatic hydrocarbon composition for clearing tissue (paragraph [0015] of Anokhin listing suitable aromatic hydrocarbon compositions).  There would have been a reasonable expectation of clearing mouse brains with the method of Dodt by substituting the clearing solution with an ethyl cinnamate-containing composition of Anokhin since Anokhin taught that these ethyl cinnamate-containing compositions, like the clearing solution comprising 1 part benzylalcohol and 2 parts benzylbenzoat, are suitable for clearing tissue, and since Anokhin recognizes the ethyl 
Regarding instant claims 22-24, ethyl cinnamate has a formula reading on formula (I) of instant claim 22, wherein R1 and R2 are each hydrogen and R is a methyl group reading on ‘C1-6 alkyl group’ of instant claim 22.  The formula of ethyl cinnamate is evidenced in Jakovetic (page 16690, Scheme 1).  Additionally, the R of ethyl cinnamate, a methyl group, reads on ‘C1-3 alkyl group’ of instant claim 23, and the R1 and R2 of ethyl cinnamate (hydrogen) meet the limitation of instant claim 23.  Ethyl cinnamate encompasses ethyl trans-cinnamate.  Therefore, instant claims 22-24 are rendered obvious.
Regarding instant claim 25, the embodiment in which the clearing solution is ethyl cinnamate reads on a clearing composition comprising 100 vol.-% of ethyl cinnamate (a cinnamic ester).  Therefore, this embodiment of the method of Dodt in view of Anokhin renders obvious instant claim 25.  Additionally, the clearing composition comprising a mixture of ethyl cinnamate with benzyl alcohol at a ratio of 2:1 reads on a clearing composition comprising about 67 vol.-% of ethyl cinnamate (2/3 x 100 = about 67%) which falls in the range of ‘from 10 to 100 vol.-%’ of cinnamic ester of instant claim 25.  As evidenced by Bushway (paragraph [0170]), 
Regarding instant claims 26 and 27, in the experiment of Dodt using the whole mouse brains, ultramicroscopy was used to image the GFP expressing neurons in the whole brains of the thy1-GFP-M transgenic mice (page 331, last paragraph).  The principle of ultramicroscopy is shown in Figure 1 on page 332, wherein the sample was illuminated from two sides by a blue laser forming a thin sheet of light (legend of Figure 1).  Fluorescent light was thus emitted only from a thin optical section and collected by the objective lens, stray light was blocked by a GFP filter, and the image was projected through the tube lends onto the camera target (legend of Figure 1).  Images were acquired in which both the GFP and autofluorescence signal was imaged (page 332, left column, first paragraph; legend of Figure 2 on page 332).  Therefore, optical imaging of the cleared biological sample (the cleared whole brains) was performed in Dodt – as 
A holding of obviousness is clearly required.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dodt, Anokhin, Jakovetic, Bushway, and Seibel as applied to claims 16-18 and 22-27 above, and further in view of Torres (US 2016/0003715. Previously cited).
As discussed above, Dodt in view of Anokhin (and in light of Jakovetic, Bushway, and Seibel, cited as evidence) renders obvious claims 16-18 and 22-27.  The references differ from claim 19 in that they do not expressly disclose that the dehydration compositions (each solution of the graded ethanol series) further comprise a surfactant.  The references further differ from claim 20 in that they do not expressly disclose that the dehydration compositions comprise the surfactant at a concentration from 0.5 to 5 vol.-%.  The references further differ from claim 21 in that they do not expressly disclose that the surfactant is a nonionic surfactant.
Torres discloses novel methods of processing a tissue sample, including a method of imaging a tissue sample (abstract).  In some embodiments, a permeation enhancer is added to the sample during a fixation step and/or the dehydration step.  See paragraph [0053].  The permeation enhancer accelerates the penetration of the fixative, dehydrant, and/or clearing agent.  The permeation enhancer can be a surfactant such as Tween.  The fixation solution can comprise about 0% to about 75% of a permeation enhancer.

Additionally, it would have been a matter of routine optimization to vary the concentration of the surfactant in each of the ethanol solutions of the graded ethanol series, including using concentration in the range of 0.5 to 5 vol.-%, since the skilled artisan would have expected that the concentration of the surfactant would have affected the degree of penetration of the dehydrant (ethanol) of the method rendered obvious by Dodt, Anokhin, Jakovetic, Bushway, and Seibel given that the surfactant is the permeation enhancer and thus critical for enhancing permeation that affects the degree of dehydration obtained.  Additionally, it would have been obvious to have used surfactant concentrations in the range of 0.5 to 5 vol.-% in the ethanol solutions since Torres teaches including a permeation enhancer at a concentration of 0% to about 
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed September 3, 2020, with respect to the objection of claim 18; the rejection under 35 U.S.C. 103 of claims 16 and 22-27 over Richardson in view of Krauter or Kharin; the rejection under 35 U.S.C. 103 of claims 17 and 18 over Richardson in view of Krauter or Kharin, in further view of Becker; the rejection under 35 U.S.C. 103 of claims 19-21 over Richardson, Krauter, Kharin, and Becker, in further view of Torres; the rejection under 35 U.S.C. 103 of claims 16-18 and 22-27 over Becker in view of Krauter or Kharin; and the rejection under 35 U.S.C. 103 of claims 19-21 over Becker in view of Krauter or Kharin, in further view of Torres, have been fully considered and are persuasive.  In particular, the amendment of claim 18 has overcome the claim objection.  Additionally, the Declaration under 37 CFR 1.132 filed September 3, 2020, is persuasive in overcoming the rejections under 35 U.S.C. 103.  In particular, paragraph 12 of the Declaration points out that there are known substances with high refractive index which function poorly or not at all as clearing agents, citing Figure 4 of Becker (reference X in the May 7, 2020, First Action Interview Office Action).  Figure 4 of Becker lists various clearing media (e.g. 1,5-bromopentane) which function poorly or not at all as clearing agents, though they meet the clearing media selection criterion of Krauter (high (≥1.5) refractive index on page 251, first paragraph) and Becker (refractive index between 1.5 and 1.7 on page 3, right column, third paragraph) relied on by the Examiner as the basis for substituting with ethyl cinnamate.  Since clearing media having the desired refractive index are 
However, upon further consideration, new grounds of rejection are made in view of the newly cited reference Anokhin.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651